COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re Barbara J. Stanfield, Individually, as a Direct-Action Plaintiff,
                           and Derivatively on behalf of Intervenor TIG Transportation, LLC

Appellate case number:     01-21-00674-CV

Trial court case number: 2021-20472

Trial court:               215th District Court of Harris County

       Relator has filed a petition for writ of mandamus challenging the trial court’s September
20, 2021 order granting the motion to show authority filed by real party in interest, and three
November 17, 2021 orders granting real party’s motion to strike pleadings due to lack of authority,
as well as his requests for issuance of back pay and for payment of past attorney’s fees and
expenses. Relator has also filed a motion for emergency relief, asking that we stay trial court
proceedings and related appellate proceedings in appellate cause number 01-21-00591-CV, styled
Timothy Cannon, Jr. and TIG Transportation, LLC v. Barbara J. Stanfield, et al.
        Relator’s request for a stay of trial court and appellate proceedings in appellate cause
number 01-21-00591-CV is granted. The stay is effective until disposition of relator’s petition
for writ of mandamus or until further orders of this Court.
        The Court requests a response to the petition for writ of mandamus from the real party in
interest. The response, if any, is due to be filed no later than 20 days from the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: ___December 2, 2021____